693 F.2d 1051
Bernardina ARNOLD, Plaintiff-Appellant,v.DUVAL COUNTY SCHOOL BOARD, a body corporate, Defendant-Appellee.
No. 82-5065.
United States Court of Appeals,Eleventh Circuit.
Dec. 13, 1982.

William H. Maness, Jacksonville, Fla., for plaintiff-appellant.
William Lee Allen, Asst. Counsel, Jacksonville, Fla., for defendant-appellee.
Appeal from the United States District Court for the Middle District of Florida;  Susan H. Black, Judge.
Before VANCE and ANDERSON, Circuit Judges, and JONES, Senior Circuit Judge.
PER CURIAM:


1
The district court entered summary judgment on two alternative grounds, that the plaintiff failed to commence the action within the limitations period of the Florida law and that she had failed to exhaust state remedies.  See Arnold v. Duval County School Board, 549 F.Supp. 25.  The later ground has been abrogated by the intervening decision of Patsy v. Board of Regents, --- U.S. ----, 102 S.Ct. 2557, 73 L.Ed.2d 172.  The determination of the district court that the action is barred by limitations is correct.  The judgment is


2
AFFIRMED.